United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 12, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-30411
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BERNICE LEE WOODSON, also known as B-Row,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 3:03-CR-30013-2
                       --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Bernice Lee Woodson has filed

a motion to withdraw and brief pursuant to Anders v. California,

386 U.S. 738, 744 (1967).   Our independent review of the brief,

Woodson’s response, and the record discloses no nonfrivolous

issue in this direct appeal.   Accordingly, the motion for

leave to withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the APPEAL IS DISMISSED.      See 5TH




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-30411
                                 -2-

CIR. R. 42.2.   Woodson’s “Motion to Remove Counsel and to Proceed

on Appeal pro se” is DENIED.